MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                              Jul 16 2020, 10:24 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                       Curtis T. Hill, Jr.
Nappanee, Indiana                                         Attorney General of Indiana

                                                          Josiah Swinney
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Badre Faridi,                                             July 16, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-1697
        v.                                                Appeal from the
                                                          Elkhart Superior Court
State of Indiana,                                         The Honorable Teresa L. Cataldo,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable
                                                          Eric S. Ditton, Magistrate
                                                          Trial Court Cause No.
                                                          20D03-0610-FA-52



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020                   Page 1 of 23
                                             Case Summary
[1]   A jury found Badre Faridi guilty of one count of Class A felony child molesting

      and two counts of Class C felony child molesting for acts committed upon his

      stepdaughter, H.S. The trial court sentenced him to an aggregate term of fifty-

      two years. He appeals and raises two issues:


              I. Did the trial court abuse its discretion when it did not allow
              Faridi to present evidence regarding what he alleged was a prior
              false accusation made by H.S. and regarding a possible
              alternative perpetrator?


              II. Is his sentence inappropriate in light of the nature of the
              offense and the character of the offender?


[2]   We affirm.


                                   Facts & Procedural History
[3]   H.S. was born in September 1997. When she was six or seven years old, her

      mother (Mother) began an online dating relationship with Faridi, who at that

      time was living in Morocco. Mother, H.S., and her sister, S.S., who is about

      four years older than H.S., went to Morocco one summer and stayed for about

      three weeks with Faridi’s family, after which Faridi came back and lived with

      Mother, H.S., and S.S. in their trailer in Nappanee, Indiana. At some point,

      Mother, daughters, and Faridi returned to Morocco for a second trip, again for

      three weeks, and Mother and Faridi got married. They returned to Nappanee

      and lived together in Mother’s trailer. Around this time, two male friends of

      Faridi’s moved into the residence as well.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 2 of 23
[4]   Shortly after their return to Nappanee and when H.S. was around eight years

      old, “things started happening,” meaning Faridi started touching H.S. after

      school, while Mother was at work. Transcript Vol. III at 131. In one incident,

      Faridi confronted H.S. with a pornographic picture that he claimed he found in

      her backpack and scolded H.S. about it. The picture did not belong to H.S.,

      and she believed Faridi had placed it there. Faridi told H.S. to take her clothes

      off or he would tell her mother about the picture. After she complied with his

      demand, he kissed her, rubbed her breasts, and ejaculated on her chest.


[5]   H.S. recalled that on a second occasion Faridi showed her a different

      pornographic picture that he again claimed he found in her backpack. This

      time he had her “masturbate him” with her hand on his penis. Id. at 136. On

      another occasion, she and S.S. had been outside playing and H.S. got in trouble

      so Faridi called her inside and into his room. He directed her to remove her

      snow pants and sweatpants, and he spanked her. He then bent over her and

      began to penetrate her anally. Because he was unable to fully penetrate H.S.’s

      anus, he made her perform oral sex on him.


[6]   In September 2006, H.S. told her elementary school counselor, Nicki Wiggins,

      about the incidents with Faridi because H.S. “felt trapped” and “wanted it to

      stop.” Id. at 153. Wiggins contacted a child abuse hotline and then drove H.S.

      and S.S. to the Child and Family Advocacy Center (CFAC) for a forensic

      interview, where Gayla Konanz spoke separately to H.S. and S.S. H.S.’s

      interview with Konanz indicated that H.S. had been subjected to sexual abuse.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 3 of 23
[7]   On September 21, 2006, H.S. saw Lynette Valentijn, M.D., a pediatrician who

      received the case as a referral from CFAC. H.S. reported experiencing pain

      while sitting, urinating, and defecating. Dr. Valentijn observed some redness in

      H.S.’s labia majora area, but no lacerations, tears, or scarring to her vagina or

      anus. In her report, Dr. Valentijn checked the box “nonspecific findings may or

      may not indicate sexual abuse.” Exhibits Vol. at 8, 9. After H.S. made the

      report to Wiggins and Konanz, she did not return to live with Mother and

      Faridi in the family’s residence and never lived with Mother again.


[8]   On October 13, 2006, the State charged Faridi with Count I, Class A felony

      child molesting for causing H.S. to submit to anal intercourse, Count II, Class

      C felony child molesting for causing H.S. to touch Faridi’s penis, and Count

      III, Class C felony child molesting for caressing and kissing H.S. with the intent

      to arouse or satisfy sexual desires of H.S. or himself. The trial court issued an

      arrest warrant that day, but Faridi left the United States with Mother’s help. At

      some point, Mother went to Morocco and lived with Faridi for a period of time.

      In 2017 or 2018, Faridi was located living in Canada and was extradited to

      Elkhart County to face the pending charges. On April 27, 2018, the 2006

      warrant was formally served upon Faridi, and the initial hearing was held on

      May 1, 2018.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 4 of 23
[9]    On May 20, 2019, Faridi, by counsel, filed a Notice to Introduce 412 Evidence

       (Notice). 1 The Notice asked the court to allow Faridi to introduce at trial

       evidence of two sorts: (1) evidence of an alleged prior false accusation by H.S.,

       namely that H.S. had made a statement to Wiggins that Faridi’s “friends”, who

       lived in the residence, would “hit [H.S. and S.S.] and touch S.S.’s breasts” and

       that S.S. later denied in a statement to law enforcement that Rozz had ever

       touched her breasts, and (2) evidence of possible “other cause of [] injury” to

       H.S., namely evidence that Said, who also lived in the residence, raped and

       touched S.S. and “could have been the true perpetrator” of the acts alleged by

       H.S. Appellant’s Appendix at 99.


[10]   On May 29, the court held an in camera hearing on the Notice. Faridi did not

       present the testimony of witnesses but offered into evidence Wiggins’s notes of

       her conversation with H.S. at school on September 15, 2006 (Exhibit A) and

       Commander Mark Daggy’s notes of his June 14, 2018 interview with S.S., who

       told Officer Daggy that Faridi raped her on multiple occasions in the home, as

       did Said, but that Rozz never touched her or H.S. (Exhibit B). Faridi’s counsel

       acknowledged that the exhibits were hearsay and not admissible at trial, but

       argued, “they are admissible for the court to consider whether or not I can ask

       questions of these witnesses [at trial] that are consistent with their prior




       1
        As discussed more fully later in this decision, Rule 412 refers to Indiana Evid. Rule 412, sometimes known
       as the Rape Shield Rule.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020                   Page 5 of 23
       statements.” Transcript Vol. II at 17. The court admitted the exhibits, over the

       State’s objection, for purposes of the pretrial hearing only.


[11]   Regarding evidence of a prior false accusation, Faridi’s counsel directed the

       court to a sentence in Exhibit A where Wiggins wrote, “Next [H.S.] shared that

       when her dad had two of his friends living with them, the friends would do

       things like hit the girls and touch her sister’s, [S.S.’s], chest.” Exhibits Vol. at 22.

       Because S.S. told Officer Daggy in June 2018 that Rozz had not touched either

       her or H.S., Faridi argued that H.S.’s statement about “the friends” touching

       S.S.’s breasts was “demonstrably false[.]” Transcript Vol. II at 20. That is, he

       argued, H.S. had made prior false accusation of sexual misconduct. The court

       noted that H.S.’s statement was not a false accusation that Faridi had molested

       her in the past, which was provided for in case law, but was “extending it to

       [H.S.] making an allegation against a different man for molesting a different

       person.” Id. at 23. Faridi agreed this was “a new area that the case law doesn’t

       touch,” but that H.S. making a false accusation against someone regardless of

       the victim should be an area that the defense should be able to use for

       impeachment. Id.


[12]   The State responded that, first, Exhibit A does not state that Rozz touched

       S.S.’s breasts; it says that Faridi’s “friends” who also lived at the residence

       “would do things like” hit the girls, touch S.S.’s breasts, and laugh about it.

       Second, the fact that S.S. told Officer Daggy that Rozz did not touch her chest,

       was not proof that H.S. made a false accusation.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 6 of 23
[13]   There was discussion as to whether Wiggins and S.S. would be testifying at

       trial, and Faridi’s counsel stated, “I completely understand that the court might

       want to take this [] under advisement until those witnesses actually can testify

       in person about the contents of the statement.” Id. at 27. The trial court

       deferred making a ruling until trial on the prior false allegation issue, with

       Faridi’s counsel agreeing to approach the bench before getting into any

       questioning on the matter.


[14]   Regarding evidence that someone else may have been the person who caused

       injury or pain to H.S., more specifically the pain to her anus, Faridi referred the

       court to Exhibit B, where S.S. reported to Officer Daggy that Said raped her

       “about three or four months after [Faridi] started.” Exhibits Vol. at 24. Faridi’s

       counsel admitted that H.S. had not given any statement indicating that Said

       had raped or touched her inappropriately, but urged that he “would like to at

       least be able to cross-examine her as to the possibility of that being the case.”

       Transcript Vol. II at 32. The court recognized a line of Indiana cases that discuss

       the “partial corroboration doctrine,” which provides that when the State

       presents other “virtually irrefutable” evidence such as medical evidence to show

       actual injury, it bolsters the victim’s assertion that molestation occurred and

       “opens the door for the defense to say I want to present evidence that somebody

       else did it.” Id. at 36. However, the court observed, other Indiana case law

       provides that the partial corroboration exception is inapplicable if there was no

       such medical evidence and the victim was “resolute” that the defendant was the

       person who molested him or her. Id.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 7 of 23
[15]   The State argued that, in this case, there was no medical evidence of actual

       injury to H.S.’s anus – no doctor saying “I saw injury” – and the only evidence

       of injury was H.S.’s statement to her doctor that she felt pain to her anus, that

       is, no medical evidence to “partially corroborate” H.S.’s claims. Accordingly,

       the State argued, the partial corroboration doctrine was inapplicable to allow

       Faridi to present evidence that someone else caused injury to H.S., and because

       H.S. was firm that Faridi molested her, evidence of a possible other perpetrator

       was inadmissible. The trial court ultimately decided that the court’s ruling on

       the admission of the requested evidence was dependent on what the State

       presented in its case-in-chief and, therefore, took the matter under advisement.

       The court cautioned Faridi’s counsel to advise the court before pursuing

       questions regarding whether someone else committed the acts against H.S., so

       that the court could first remove the jury from the courtroom, hear testimony,

       and make a ruling.


[16]   The case proceeded to jury trial on June 3-5, 2019. This was the first time H.S.,

       now twenty-one years old, had seen Faridi since making her report to Wiggins

       and Konanz. The State’s witnesses included: Wiggins, Konanz, Brook

       German, Dr. Valentijn, and H.S. The defense did not call any witnesses.


[17]   Wiggins, the school counselor, testified that she saw both H.S. and S.S., but

       H.S. more often. She first saw H.S. as a referral from H.S.’s first or second

       grade teacher, who had noticed that H.S. was experiencing emotional issues in

       class, often seemed sad, would come to school upset, and cried for reasons that

       most other children would not. At first, she met with H.S. approximately once

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 8 of 23
       every other week, but sometimes more frequently at H.S.’s request. There came

       a time that Wiggins learned from H.S. and S.S. that Mother was in an online

       relationship and that she planned to bring that person into the home, which

       “very much” concerned Wiggins. Transcript Vol. II at 118. Wiggins was aware

       that Mother married the person and he came to live with the family. Wiggins

       observed that H.S. developed a lot of irrational fears and seemed more stressed

       than she had been, and she noted that this correlated in time with Mother’s new

       husband coming to live with them. Over time, H.S. told her things that “raised

       a few red flags.” Id. at 122. Based on some statements that H.S. made to her

       on September 15, 2006, involving being scared to go home and her stepfather

       locking the door and pornography, Wiggins contacted a child abuse hotline.


[18]   Konanz testified that she interviewed H.S. at the CFAC for approximately forty

       minutes. Konanz felt that H.S. used words and phrases for body parts and

       actions that seemed “advanced” for an eight-year-old child. Id. at 228. For

       instance, H.S. described one of the acts that was performed as a “short cut” and

       showed Konanz a motion, holding her hand “in kind of a circle” and moving

       her hand back and forth, and told Konanz that there was a sticky substance that

       “was so sticky that the soap wouldn’t get it off of her hands[.]” Id. at 229.

       Konanz testified that H.S. disclosed sexual abuse.


[19]   Dr. Valentijn testified about her examination of H.S. on September 21, 2006,

       and the written assessment and treatment form she completed. She described

       that her job in this situation was to review H.S.’s disclosure to the CFAC and

       then conduct an examination while trying not to make further inquiries of the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 9 of 23
       patient regarding the allegations. Dr. Valentijn marked on the form that no

       medical follow-up was required but, in terms of general healthcare, she

       recommended counseling for H.S. She stated that in this case she did not reach

       any conclusion as to whether sexual abuse had occurred or not occurred.


[20]   Detective Brook German testified to interviewing H.S. in 2017, when H.S. was

       nineteen, to inquire about H.S.’s recollection of events. In that interview, H.S.

       did not indicate that any person other than Faridi had molested her. On cross-

       examination, Faridi inquired about the initial investigation in 2006. At that

       time Det. German was working in narcotics and did not handle the Faridi

       investigation, but confirmed that during the initial investigation the Nappanee

       Police Department did not take pictures of the trailer, check the family’s or

       Faridi’s computer for pornographic searches, or speak to Said or Rozz. In

       2017, Det. German attempted to contact Rozz, who lived in Nappanee, but was

       not successful. Det. German had no information as to how to contact Said.


[21]   H.S. testified to the circumstances of the three charged acts and stated that there

       were other occasions where Faridi required her to perform sex acts with him.

       When asked if it occurred every day when Mother was at work, she stated, “I

       mean, there were days where he didn’t do anything . . . – like it was most of the

       time when she was at work.” Transcript Vol. III at 133. When asked why she

       told Wiggins about what was happening with Faridi, H.S. replied, “Because I

       knew my mom wouldn’t believe me, and even when I tried telling her, she

       didn’t believe me.” Id. at 153. H.S. stated that when she had tried to tell her

       Mother about the incidents, Faridi yelled in her face and told her to “prove it,”

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 10 of 23
       and Mother called her “a liar.” Id. at 247. H.S. testified that she was not in

       contact with Mother and did not know where Mother was living.


[22]   At a point during H.S.’s testimony, the jury exited so that the parties could

       discuss the Rule 412 issues and question H.S. out of the jury’s presence. As to

       the alleged prior false allegation, Faridi asked H.S. whether she remembered

       saying to Wiggins that “not only Said touched your sister’s chest but also Rozz

       touched your sister’s chest,” and H.S. replied that she did not remember saying

       that. Id. at 210. Faridi’s counsel then showed her Wiggins’s notes, in which

       Wiggins stated that H.S. told her Faridi’s “friends” “would do things like” hit

       the sisters and touch S.S.’s chest. Id. H.S. reaffirmed that she could not recall

       ever saying that Rozz had touched S.S.’s chest. Faridi advised the trial court

       that he intended to call Wiggins to ask her whether H.S. had said that Rozz

       touched S.S.’s chest, which Faridi’s counsel argued would demonstrate was a

       false accusation given S.S.’s June 2018 statement to Officer Daggy that Rozz

       did not molest her.


[23]   The trial court determined that the prior false accusation evidence was not

       admissible:


               COURT: Well, then I think that we can settle this “412” false
               allegation stuff right now. I’m not letting it in[.]


                                                       ***


               COURT: . . .“412” itself is a robe [of] exclusion and not
               inclusion. . . . in researching all these cases, . . . [if] . . . you had

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 11 of 23
               evidence that H.S. made a false accusation against your client
               that turned out to be either demonstrably false or she recanted
               and admitted it was a lie, I think that that’s exactly what “412”
               would allow you – and the case law supports you. You are
               wanting to stretch that to allow evidence that the victim
               [indiscernible] claimed . . . someone else was molested by
               another man who’s not on trial. I do not believe the rape-shield
               statute will allow it. It is too – just too far removed, and I don’t
               think the case law will allow that either. So I’m not – I’m not
               letting this kind of stuff come in at all. I don’t know if that
               changes your mind on calling Ms. Wiggins. If you want to call
               Ms. Wiggins, it’s going to be outside of the presence of the . . .
               jury. . . .


       Id. at 214-15. In reaching its decision, the court observed that, not only was the

       evidence “too far removed,” but also H.S.’s allegation “may not have been

       false.” Id. at 223. Faridi elected not to call Wiggins, and he made an offer of

       proof that Wiggins would have said what she recorded in her notes, i.e., that

       the friends hit the girls and touched S.S.’s chest, and that he would have then

       offered S.S.’s statement to Officer Daggy (saying that Rozz never touched her

       inappropriately) to impeach H.S.


[24]   As to the other Rule 412 evidence, the possibility of a different perpetrator,

       Faridi asked H.S. out of the jury’s presence whether she remembered telling

       either Konanz or Wiggins that she saw Said touch S.S., and H.S. stated that she

       did not remember telling them that and she did not remember ever seeing Said

       touch S.S. H.S. did remember witnessing Said put his hands down the pants of

       S.S.’s friend. The State asked H.S. who committed the three sexual acts upon

       her that she had described to the jury, and she unequivocally stated it was

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 12 of 23
       Faridi. The trial court then asked her if she had any confusion that it might

       have been Said or Rozz, and H.S. said “[n]o” and confirmed that the only

       person that sexually abused her was Faridi. Id. at 221.


[25]   Faridi’s counsel argued that because Said had molested other children in the

       household and there was evidence that H.S. suffered injuries during the same

       period, he could admit evidence of another possible cause of the injury under

       Rule 412. He further argued that Rule 412 did not apply because S.S’s friend

       was not a victim or witness in the case. The State responded that for this

       exception to apply, there needed to be significant medical testimony of an

       injury, providing partial corroboration of the victim’s claims, and, here, Dr.

       Valentijn had not observed any visible laceration, tear, or scarring, and only

       observed redness to H.S.’s labia majora area. The State also argued that there

       was no “nexus” between Said and the pain in H.S.’s anus because H.S. was

       firm and consistent about the identity of who had touched her. Id. at 231.


[26]   The trial court denied Faridi’s request to present evidence of another possible

       perpetrator because (1) there was no medical evidence that H.S. had suffered an

       injury, and (2) H.S. had consistently stated in 2006 and at trial that Faridi was

       the only person who had molested her. The court further noted that even if

       Rule 412 would not bar this evidence, the probative value of the evidence

       would be outweighed by unfair prejudice and would confuse the jury.


[27]   The jury found Faridi guilty of the three charged offenses. On June 27, 2019,

       the trial court sentenced him to forty-four years on the Class A felony child


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 13 of 23
       molesting conviction, and to four years on each of the two Class C felony child

       molesting convictions, all to run consecutive to each other, for a total of fifty-

       two years. Faridi now appeals. Additional facts will be provided as necessary.


                                        Discussion & Decision

                                         I. Rule 412 Evidence
[28]   Faridi argues that the trial court erred when it did not allow him to present

       certain evidence. The decision to admit or exclude evidence is a matter within

       the trial court’s sound discretion. Watson v. State, 134 N.E.3d 1038, 1042 (Ind.

       Ct. App. 2019), trans. denied. An abuse of discretion occurs if a trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court. Id. The decision to exclude evidence is given great deference

       on appeal and will be reversed only when a manifest abuse of discretion denies

       the defendant a fair trial. Id. There is a strong presumption that the trial court

       acted properly. Id.


[29]   Here, Faridi sought permission before and during trial to be able to present

       evidence pursuant to exceptions to Rule 412, which, as previously noted, is

       more commonly known as the Rape Shield Rule. Rule 412 incorporates the

       principles of Ind. Code § 35-37-4-4, Indiana’s Rape Shield Act, and stands for

       the principle that “[i]nquiry into a victim’s prior sexual activity is sufficiently

       problematic that it should not be permitted to become a focus of the defense.”

       State v. Walton, 715 N.E.2d 824, 826 (Ind. 1999).


[30]   Rule 412 provides in pertinent part:

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 14 of 23
        (a) The following evidence is not admissible in a civil or criminal
        proceeding involving alleged sexual misconduct:


                 (1) evidence offered to prove that a victim or witness
                 engaged in other sexual behavior.


                                                     ***


        (b) Exceptions.


                 (1) Criminal Cases. The court may admit the following
                 evidence in a criminal case:


                         (A) evidence of specific instances of a victim’s or
                         witness’s sexual behavior, if offered to prove that
                         someone other than the defendant was the source of
                         . . . injury, or other physical evidence;


                                                 ***


                         (C) evidence whose exclusion would violate the
                         defendant’s constitutional rights.


Evid. R. 412. Evidence of prior false accusations of rape made by a

complaining witness does not constitute prior sexual conduct for rape shield

purposes as such evidence is more properly understood as verbal conduct. Blair

v. State, 877 N.E.2d 1225, 1233 (Ind. Ct. App. 2007), trans. denied. Indiana

common law thus permits evidence of a prior false accusation of sexual

misconduct. Id. Evidence of prior false accusations may only be admitted if

the complaining witness admits that she had made a prior accusation of sexual

Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 15 of 23
       misconduct or the accusation is demonstrably false. Id. at 1234. “‘Prior

       accusations are demonstrably false where the victim has admitted the falsity of

       the charges or they have been disproved.’” Id. (quoting Fugett v. State, 812

       N.E.2d 846, 849 (Ind. Ct. App. 2004)).


[31]   On appeal, Faridi argues the trial court abused its discretion when it did not

       allow him to (1) cross-examine Wiggins on her written statement

       memorializing her 2006 interview with H.S. regarding what he maintains was a

       prior false accusation by H.S., and (2) ask questions of H.S. and Wiggins

       regarding a possible alternate perpetrator. We address each in turn.


                                   a. Prior False Accusation Evidence

[32]   Faridi argues that H.S.’s statement to Wiggins – that Faridi’s “friends” who

       lived with them “would do things like hit the girls and touch her sister, [S.S]’s

       chest” – was a prior false allegation given that S.S. said in 2018 to Officer

       Daggy that Rozz never touched her. Exhibit Vol. at 22 (emphases added). We

       disagree that H.S.’s statement was a prior false accusation about which Faridi

       should have been able to question Wiggins as an exception to Rule 412. First,

       this was not a claim that H.S. had falsely accused Faridi or anyone else of

       touching her. Rather, it is an allegation that some other person, not Faridi,

       touched a different minor child, not H.S. Faridi concedes that this is not

       currently considered in existing case law and asks us to extend the exception.

       We decline to do so, as we agree with the trial court that this was “too remote”

       to fall within the intended exception to the Rape Shield Rule. Second, H.S. did

       not say to Wiggins that Rozz touched S.S.’s chest, which is what S.S. denied.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 16 of 23
       Third, as noted by the trial court, H.S.’s statement was not necessarily false

       because the fact that S.S. denied that Rozz touched her does not conclusively

       mean that it did not happen.


[33]   Even assuming that, as Faridi claims, it was a prior false allegation and an

       exception to Rule 412 or, alternatively, was not covered by Rule 412 at all, we

       find that any error was harmless because it did not affect Faridi’s substantial

       rights. In viewing the effect of an evidentiary ruling on a defendant’s

       substantial rights, this Court looks to the probable impact on the fact finder. See

       Johnson v. State, 6 N.E.3d 491, 499 (Ind. Ct. App. 2014) (citing Turner v. State,

       953 N.E.2d 1039, 1058-59 (Ind. 2011)).


[34]   Here, the reason that Faridi sought to cross-examine Wiggins about H.S.’s

       statement was to impeach H.S.’s credibility, and we find that even if Faridi had

       been allowed to do so, the probable impact of the evidence would likely have

       been minimal in light of her trial testimony. H.S. described what Faridi did to

       her and forced her to do to him. She was consistent and clear and affirmed

       multiple times that it was Faridi and only him who molested her. H.S.

       explained that she told her school counselor because Mother did not believe

       her, and she disclosed sexual abuse to Konanz. After the State charged Faridi,

       he left the country. At the time of trial, which was over a decade later, H.S.

       was engaged with a one-month-old child, she did not know where Mother was

       living and had no communication with her, nor had she seen Faridi since she

       was eight years old. Under these facts, a jury reasonably could have inferred

       that there was little incentive for H.S. to disrupt her life and come to trial and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 17 of 23
       lie about Faridi molesting her. The error, if any, in the trial court’s decision to

       not allow Faridi to question Wiggins regarding an alleged prior false accusation

       was harmless.


                                       b. Possible Other Perpetrator

[35]   We next turn to Faridi’s claim that the trial court abused its discretion when it

       did not allow him to question H.S. and Wiggins regarding a possible other

       perpetrator. Evidence of another source of the injury is permitted if the jury is

       presented with “partial corroboration” evidence of the victim’s physical or

       psychological condition “to prove that sexual contact occurred and, by

       implication, that the defendant was the perpetrator.” Redding v. State, 844

       N.E.2d 1067, 1071 (Ind. Ct. App. 2006) (citation omitted). If such evidence is

       admitted, it may be impeached through cross-examination of specific evidence

       which supports a reasonable inference and tends to prove that the conduct of a

       perpetrator other than the defendant is responsible for the victim’s condition

       that the State placed at issue. Id. This exception is “narrow” and does not

       allow “the defendant to posit hypothetical perpetrators.” Id. Our courts have

       also held that, when the victim is resolute that the defendant is the person who

       molested him or her, it was not an abuse of discretion to exclude evidence of a

       possible other perpetrator. See Turner v. State, 720 N.E.2d 440, 446 (Ind. Ct.

       App. 1999) (“exception allowing evidence that another might have committed

       the molestations is inapplicable because there is no evidence that K. was

       confusing her perpetrator, inasmuch as she consistently accused Turner of

       molesting her and identified him in court as the perpetrator”); Kielblock v. State,

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 18 of 23
       627 N.E.2d 816, 820 (Ind. Ct. App. 1994) (no abuse of discretion to exclude

       evidence of possible other perpetrator where there was no evidence that victim

       was confusing her perpetrator, she was specific about acts committed, and any

       probative value of the offered evidence was outweighed by prejudicial effect),

       trans. denied.


[36]   Here, we agree with the trial court that there was no objective medical evidence

       of an injury; the only evidence of injury was H.S. testifying that Faridi had

       penetrated her anus to some degree and her subjective complaints of pain to Dr.

       Valentijn. Accordingly, we find that the partial corroboration doctrine is

       inapplicable and did not provide Faridi an avenue to present evidence that Said

       may have been the perpetrator. See Oatts v. State, 899 N.E.2d 714, 723 n.13

       (Ind. Ct. App. 2009) (“Here, . . . there is no evidence other than [the victim]’s

       testimony that sexual contact occurred. Thus, this is not a situation that

       involves partial corroboration.”) Furthermore, H.S., an adult witness, was

       firm, consistent, and resolute that Faridi molested her. She affirmed that she

       was not at all confused that it might have been Rozz or Said who perpetrated

       the acts that she described in her direct testimony. Under these circumstances,

       the trial court did not abuse its discretion when it did not permit Faridi to

       question H.S. or Wiggins to show that someone else, not Faridi, had committed

       the charged acts.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 19 of 23
                                                     II. Sentencing

[37]   Faridi contends that his sentence is inappropriate and asks us to reduce it. 2 We

       may revise a sentence authorized by statute if, after due consideration of the

       trial court’s decision, we find the sentence inappropriate in light of the nature of

       the offense and the character of the offender. Ind. Appellate Rule 7(B).

       Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented and the trial court’s judgment “should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

       2008). The principal role of appellate review is to attempt to “leaven the

       outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

       end of the day turns on “our sense of culpability of the defendant, the severity

       of the crime, the damage done to others, and myriad other factors that come to

       light in a given case.” Id. at 1224. Deference to the trial court “prevail[s] unless

       overcome by compelling evidence portraying in a positive light the nature of the

       offense (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The




       2
         We note that although Faridi frames his issue as whether the sentence is inappropriate, he discusses various
       aggravators and mitigators. See e.g. Appellant’s Brief at 19 (acknowledging that there is “no denying” that his
       position of trust is an aggravator, but urging that it be balanced against mitigators, such as his lack of criminal
       history). It appears that he is arguing that the trial court erred by improperly identifying or weighing
       aggravators and mitigators, although he never asserts that the trial court abused its discretion in sentencing
       him. Our Supreme Court has made clear that inappropriate sentence and abuse of discretion claims are to be
       raised and analyzed separately. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875
       N.E.2d 218 (Ind. 2007); see also Foutch v. State, 53 N.E.3d 577, 580 n.1 (Ind. Ct. App. 2016) (where defendant
       failed to present a separate, cogent argument with regard to abuse of discretion in sentencing and waived the
       issue for appellate review).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020                       Page 20 of 23
       burden is on the defendant to persuade us his sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[38]   When determining whether a sentence is inappropriate as to the nature of the

       offense, the advisory sentence is the starting point the Legislature has selected

       as an appropriate sentence for the crime committed. Id. at 1081. For his Class

       A felony conviction, Faridi faced a sentencing range from twenty to fifty years

       with the advisory being thirty years. Ind. Code § 35-50-2-4. For each of the

       two Class C felony convictions, Faridi faced a sentencing range from two to

       eight years, with the advisory being four. I.C. § 35-50-2-6. Here, the trial court

       sentenced Faridi to forty-four years on the Class A felony child molesting

       conviction, and to four years on each of the two Class C felony child molesting

       convictions, all to run consecutive to each other, for a total of fifty-two years.

       Faridi’s request is that we reduce the sentence on the Class A felony to the

       advisory of thirty years.


[39]   As this court has recognized, “[t]he nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). Here,

       Faridi repeatedly molested his eight-year-old stepdaughter while Mother was at

       work. H.S.’s testimony reflects his abuse was ongoing, not just three incidents,

       and his acts were predatory. He initially abused her under the auspices of

       discipline after claiming to find pornography in her backpack and threatening to

       tell Mother unless H.S. complied with his demands. Another time he spanked

       her and then penetrated her anally. H.S. clenched in an effort to prevent the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 21 of 23
       act, so Faridi instead forced her to perform oral sex on him. Faridi

       acknowledges that “[t]here is no denying that the offense is horrific” but urges

       “that this is [] true for any Class A Felony.” Appellant’s Brief at 18. Faridi has

       not persuaded us that the nature of the Class A felony offense warrants revision

       of his sentence


[40]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. Although Faridi did not have any

       prior criminal history, he was only in the United States a few years during

       which time he molested his stepdaughter H.S. When H.S. attempted to tell

       Mother what was happening, Faridi yelled at her to “prove it.” Transcript Vol.

       III at 247. He persuaded Mother that H.S. was lying. Feeling trapped and

       wishing for the abuse to stop, H.S. made the report to Wiggins, after which

       Faridi fled to Morocco and, later, Canada. We agree with the State that

       “[d]odging justice for over a decade shows a disrespect for authority and his

       victims” and “allow[ed] him to claim a law-abiding life until his extradition.”

       Appellee’s Brief at 28 (citing Bennett v. State, 883 N.E.2d 888, 894 (Ind. Ct. App.

       2008) (noting that fleeing the jurisdiction reduces the weight of a lack of prior

       criminal history), trans. denied). We do not find anything about Faridi’s

       character that makes his sentence inappropriate.


[41]   We reiterate that our task on appeal is not to determine whether another

       sentence might be more appropriate; rather, the inquiry is whether the imposed

       sentence is inappropriate. Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 22 of 23
       2013), trans. denied. Faridi has failed to carry his burden of establishing that his

       sentence is inappropriate in light of the nature of the offense and his character.


[42]   Judgment affirmed.


       Bailey, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1697 | July 16, 2020   Page 23 of 23